Motion for dismissal of this appeal upon the ground that the Board has no jurisdiction to hear or to determine any of the matters or things contained in the petition for the reason that no appeal lies to it from a finding of fraud made by the Commissioner was argued before the Board on December 9, 1924. The same point is made by this motion as was made in a similar motion filed in the Appeal of Gutterman Strauss Company, 1 B. T. A. 243, which motion has been denied by this Board. This motion is also denied upon the authority of the above-named decision. The case will be restored to the general calendar for hearing in due course.